Petitioner   03/28/2019   N. Boehme



                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                             WESTERN DIVISION



             CHRISTOPHER LAWRENCE                          No. CV 19-01666-ODW (DFM)
             JEBURK,
                                                           ORDER DISMISSING PETITION
                             Petitioner,                   WITH LEAVE TO AMEND

                                  v.

             WARDEN,

                             Respondent.



                      Petitioner is a federal prisoner proceeding pro se with a petition for writ
             of habeas corpus pursuant to 28 U.S.C. § 2241. See Dkt. 1 (“Petition”).
                      Section 2241 petitions are subject to the same screening requirements
             that apply to habeas petitions brought under § 2254. See Rules Governing
             Section 2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254
             (“Habeas Corpus Rules”), Habeas Corpus Rule 1(b). Accordingly, a district
             court may summarily dismiss a § 2241 petition before the respondent files an
             answer “[i]f it plainly appears from the face of the petition . . . that the
             petitioner is not entitled to relief.” Habeas Corpus Rule 4; Mayle v. Felix, 545
             U.S. 644, 656 (2005). Dismissal should be without prejudice unless it appears
             that no tenable claim for relief can be pleaded were such leave granted. See
             Jarvis v. Nelson, 440 F.2d 13, 14 (9th Cir. 1971).
      Here, Petitioner appears to contend that he was denied due process of
law in connection with various disciplinary proceedings. See Petition at 3.
When a prison disciplinary proceeding may result in the loss of good time
credits, due process requires that the prisoner be given advance written notice
of the claimed violation, a right to call witnesses and present documentary
evidence, and a written statement of the finder of fact as to the evidence relied
upon and the reasons for disciplinary action taken. See Wolff v. McDonnell,
418 U.S. 539, 563-64 (1974). Confrontation, cross-examination, and counsel
are not required. See id. at 568-70. Furthermore, “revocation of good time
does not comport with the minimum requirements of procedural due process
unless the findings of the prison disciplinary board are supported by some
evidence in the record.” Superintendent v. Hill, 472 U.S. 445, 455 (1985).
      Petitioner has not alleged specific facts that point to a real possibility of
constitutional error in connection with the disciplinary proceedings. The
Petition is far too vague and provides no facts concerning the nature of the
disciplinary charges, the evidence submitted in support thereof, the process
undertaken with respect to the disciplinary charge, and any penalties imposed
as a result. Petitioner’s mere allegation that he did not receive written
statements on some unknown dates is not sufficient.
      Consequently, the instant Petition is DISMISSED with leave to amend.
If Petitioner still desires to pursue this action, he is ORDERED to file an
amended petition rectifying the deficiencies discussed above within thirty-five
(35) days of the service of this Order. The Clerk is directed to send Petitioner a
blank copy of the Central District habeas petition form for this purpose. The
amended petition should reflect the same case number, be clearly labeled “First
Amended Petition,” and be filled out completely.
///
///


                                         2
        If Petitioner files an amended petition, he should clearly note the name
of the warden of the facility where he is currently held and provide more
details surrounding the alleged constitutional violations. Petitioner is cautioned
that his failure to timely file an amended petition in compliance with this
Order will result in a recommendation that this action be dismissed for failure
to prosecute.



    Date: March 28, 2019                     ___________________________
                                             DOUGLAS F. McCORMICK
                                             United States Magistrate Judge




                                         3
